U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-26139 Titan Energy Worldwide, Inc. Nevada 26-0063012 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6321 Bury Drive, Suite 8, Eden Prairie, MN 55346 (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (952)-960-2371 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date: As of July 24, 2013, the issuer had 71,309,324 shares of its common stock issued and outstanding. Explanatory Note We are filing this Amendment No. 1 on Form 10Q/A to amend Footnote 1 – Going Concern and the Liquidity and Capital Resources included in Management Discussion and Analysis for the quarter ended June 30, 2013 as originally file with the Securities and Exchange Commission on July 31, 2013. TABLE OF CONTENTS PART I 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 4. CONTROLS AND PROCEDURES 36 PART II 37 ITEM 1. LEGAL PROCEEDINGS 37 ITEM 1A RISK FACTORS 37 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 37 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 37 ITEM 4. MINE SAFETY DISCLOSURE 37 ITEM 5. OTHER INFORMATION 37 ITEM 6. EXHIBITS 37 SIGNATURES 38 2 ITEM 1.Financial Statements Not conforming to the Regulation S-X Rule 8-03 the Company’s Interim Financial Statements for the period ended June 30, 2013(the “Financial Statements”) included in this Quarterly Report on the form of 10-Q (the “Form 10-Q”) have not been reviewed by an independent public accountant with professional standards for conducting such reviews, as established by generally accepted auditing standards, as may be modified or supplemented by the Securities and Exchange Commission ( the “Commission”).The review was not completed due to the cost and availability of cash required to pay past due fees owed to our independent accountant. The Company believes this is a temporary situation and will request the independent public accountants to complete the review when our liquidity position improves and we have completed a payment arrangement. Upon the completion of the review of the Company's Condensed Consolidated Financial Statements for the quarterly period ended June 30, 2013 by our independent public accountants we will amend Form 10-Q, the Financial Statements have been prepared in accordance with generally accepted accounting principles and applicable rules and regulation. In the opinion of Management, the information contained herein is accurate. 3 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowance for doubtful accounts Inventory, net Other current assets Total current assets Property and equipment, net Customer and distribution lists, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts Payable $ $ Accrued liabilities Customer deposits and deferred revenue Factoring obligation Notes payable - current portion Current portion of convertible debt, net of discount Total current liabilities Convertible debt and notes payable Other long term liabilities Total long –term liabilities Total liabilities Commitments and Contingencies Stockholders’ equity (deficit) Preferred Stock Series D, 10,000,000 authorized, $,0001 par value, issued and outstanding 341 and 344, shares, respectively 1 1 Common stock 1,800,000,000 shares authorized, $.0001 par value, issued71,309,324\ and 70,800,775 shares, respectively Treasury stock, at cost, held 1,550,000 and 1,550,000shares, respectively ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, 2013 and 2012 Sales of equipment $ $ Sales of service and parts Netsales Material cost and labor for equipment Material cost and labor for service and parts Total cost ofsales Gross profit Operating expenses: Selling and service expenses General and administrative expenses Research and development - Corporate overhead Depreciation and amortization Gain on sale of fixed assets ) ) Total operating expenses Operating income Other Expenses Interest expense, net Amortization of debt discount and financing costs - Change in fair value of embedded conversion feature ) ) Change in fair value of warrants ) ) Total Other Expense, net Net Income (loss) $ ) Weighted average number of shares outstanding Basic and diluted (loss) per common share $ $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2013 and 2012 Sales of equipment $ $ Sales of service and parts Netsales Material cost and labor for equipment Material cost and labor for service and parts Total cost ofsales Gross profit Operating expenses: Selling and service expenses General and administrative expenses Research and development - Corporate overhead Depreciation and amortization Gain on sale of fixed assets ) ) Total operating expenses Operating income (loss) ) Other Expenses Interest expense, net Amortization of debt discount and financing costs Change in fair value of embedded conversion feature ) ) Change in fair value of warrants ) Total Other Expense, net Net Income (loss) $ ) Weighted average number of shares outstanding Basic and diluted (loss) per common share $ $ -0.02 See accompanying notes to unaudited condensed consolidated financial statements. 6 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2013 and 2012 Operating activities: Net loss $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Compensation paid by issuance of stock and stock options Depreciation and amortization Amortization of debt discount and financing costs Stock issued for services Change in fair value of lease obligation - Change in fair value of warrants ) Change in fair value of embedded conversion ) ) Gain on sales of fixed assets ) ) Changes in operating assets and liabilities: Accounts receivables ) ) Inventory ) Other assets ) ) Accounts payable ) ) Accrued liabilities and customer deposits ) Net cash used in operating activities ) ) Investing activities: Purchase offixed assets ) ) Proceeds from sales of fixed assets Net cash (used) providedin investing activities ) Financing activities: Proceeds providedby Convertible Debt - Net borrowings from Factoring Obligation Proceed of promissory note - Payment of notes payable ) ) Cost associated with stock issuances ) Net cash (used) provided by financing activities Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. 7 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements NOTE 1 - BACKGROUND AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Background Titan Energy Worldwide, Inc. (the “Company”) was incorporated on December 28, 2006 in the state of Nevada. The Company’s stock is traded on the OTC s under the symbol “TEWI”. On December 28, 2006, the Company acquired Stellar Energy Services, Inc., a Minnesota corporation (“Stellar”), whereby Stellar exchanged all its common shares for 750,000 newly issued shares of the Company’s preferred stock, plus a Note payable to Stellar shareholders of $823,000. This Note obligation has been fully satisfied. The Stellar shareholders also received 1,000,000 shares of Common Stock.Stellar is doing business as Titan Energy Systems, Inc (“TES”). On June 11, 2009, the Company through its wholly owned subsidiary,Grove Power, Inc., a Florida corporation (“GPI”), acquired certain assets and assumed liabilities of R.B. Grove, Inc. Industrial and Service Divisions. The purchase was effective June 1, 2009. The purchase price consisted of a cash payment of $214,827 and an $86,612 secured promissory note at 8% interest rate due November 11, 2010. This Note obligation has been fully satisfied. The seller also received five year warrants to purchase 200,000 shares of the Company common stock at a price of $0.01 per share. The Company determined the fair value of these warrants to be $32,000. On November 1, 2009, the Company acquired certain assets and assumed liabilities for a sales office in New Jersey. This business had open orders at date of acquisition of approximately $3,000,000. The Company agreed to pay the owner $150,000. This sales office has been consolidated with the TES operations. On January 1, 2010, the Company acquired the stock of Sustainable Solutions, Inc., (“SSI”) a company that performs energy audits, consulting and management services. The purchase price for this business was a stock option to purchase 200,000 shares of the Company’s common stock at of $0.50 per share. We used the Black-Scholes method to value the stock option for this acquisition at $71,671. The primary asset of the business was a contract with a major utility company to perform energy assessments for the six year period from 2010 to 2012. On November 1, 2010, the Company acquired the assets of Stanza Systems, Inc., a software development company specializing in smart-grid applications. This company is doing business as Stanza Technologies (“Stanza”). The purchase price for this company consisted of $175,000 cash and assumed liabilities of$481,190. In addition, to complete this acquisition the Company had to satisfy the senior debt holders by offering common shares of the Company. The Company’s offered these debt holders 413,333 shares of common stock which was valued at the closing price of our stock as of November 1, 2010 resulting in a value of $186,000. At June 30, 2013 and December 31, 2012, the Company has no Preferred Stock Series A, B and C outstanding. The description of these securities is as follows: Preferred Stock, Series A, authorized 10,000,000, $.0001 par value Preferred Stock, Series B, authorized 10,000,000, $.0001 par value Preferred Stock, Series C, authorized 10,000,000, $.0001 par value 8 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Following is a summary of the Company’s significant accounting policies. Principles of Consolidation The financial statements include the accounts of the Company and its 100% owned subsidiaries, TES, GPI, SSI and Stanza. Basis of Presentation The accompanying Consolidated Financial Statements (“Financial Statements”) have been prepared by management in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and applicable rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all the information and disclosures required by U.S. GAAP for complete consolidated financial statements. In the opinion of management, all adjustments, consisting principally of normal recurring adjustments, considered for fair presentation have been included. These Financial Statements should be read in conjunction with the Company’s unaudited consolidated financial statements and accompanying notes for the year ended December 31, 2012 on Form 10-K filed with SEC on April 4, 2013. Going Concern The accompanying Financial Statements have been prepared assuming the Company will continue as a going concern. The Company incurred a net income for the three months ended June 30, 2013 of 281,267, its first profitable quarter in the Company history. The net income for the six months ended June 30, 2013 was $1,707. At June 30, 2013, the Company had an accumulated deficit of $35,016,147. The Company believes it will be profitable for the year 2013 and is in the process of restructuring its balance sheet.However until we are successful in completing these items, the accumulated deficit and the notes that are in default raise substantial doubt as to the Company’s ability to continue as a going concern.These Financial Statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps that it believes will be sufficient to provide the Company with the ability to continue its operations: The Company has achieved positive EBITDA for several past quarters and has a positive Net Income for the 2nd quarter of 2013 and the entire first 6 months of 2013.The Company expects to continue to operate in both a positive EBITDA and Net Income manner for the foreseeable future and this should have a beneficial impact on the Company’s ability to continue its operations. Management has been successful in having the majority of the Convertible Notes extend their due date to July 1, 2014. These extensions were achieved to allow the Company the time to complete its restructuring of the balance sheets. These note holders will convert their notes and accrued interest into equity if the item above is successful. Management will continue to take steps to expand and increase its service sales and work order flow.Service sales account for the highest margins of any business segment and the quickest turnaround in terms of customer payments. 9 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Management will seek to either restructure or replace its existing factoring agreement with either an asset based or bank line of credit before the end of the year 2013.Management believes the company is eligible for a lower cost lending facility and that this could save the Company up to $300,000 a year in interest and fees. Supplemental Cash Flow Information Regarding Non-Cash Transactions During the three and six months ended June 30, 2013 and 2012, the Company has entered into several non-cash transactions in order to provide financing for the Company and to conserve cash. The table below shows the transactions that occurred during the periods presented. Three Months Ended Six Months Ended June 30, June 30, Stockissued for services - $ $ $ Common stock issued for conversion of Series D Preferred Stock - $ - $ Stock issued for the conversion of convertible debt $ Accounts Payable settled with stock - $ - $ Interest paid for the three months ended June 30, 2013 and 2012 were $26,863 and $45,178, respectively. The interest paid for the six months ended June 30, 2013 and 2012 were $48,150 and $55,010. The factoring fees paid for the three months ended June 30, 2013 and 2012 were $68,069 and $113,855, respectively. The factoring fees for the six months ended June 30, 2013 and 2012 were $122,225 and $168,683. Use of Estimates The preparation of Financial Statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and assumptions at the date of the Financial Statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue when the significant risks and rewards of ownership have been transferred to the customer pursuant to applicable laws and regulations, including factors such as when there has been evidence of sales arrangement, delivery has occurred, or services have been rendered, the price to the buyer is fixed or determinable, and collectability is reasonably assured. For equipment sales, the Company recognizes revenue when the equipment has been delivered to the customer and the customer has taken title and risk of the equipment. For service and parts sales, the Company recognizes revenue when the parts have been installed and over the period in which the services are performed. The Company in some circumstances will require customers to make a down payment that is included in customer deposits and the revenue is deferred until work has been completed. The Company also has long-term maintenance agreements that the customer may elect to pay in advance. The revenue recognition on these contracts is based on when the work is performed. 10 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Cash Equivalents For purposes of reporting cash flows, the Company considers all short-term investments with an original maturity of six months or less to be a cash equivalent. Concentration of Credit Risk Financial instruments which subject the Company to concentrations of credit risk include cash and cash equivalents. The Company maintains its cash in well-known banks selected based upon management’s assessment of the bank’s financial stability. Balances may periodically exceed the Federal Deposit Insurance Corporation limit which is currently $250,000. Property and equipment are recorded at cost, net of accumulated depreciation. Depreciation is provided using the straight-line method over the estimated useful lives of the assets, which range from six to seven years. Expenditures for major renewals and betterments that extend the original estimated economic useful lives of the applicable assets are capitalized. Expenditures for normal repairs and maintenance are charged to expense as incurred. The cost and related accumulated depreciation of assets sold or otherwise disposed of are removed from the accounts, and any gain or loss is included in operations. Intangible Assets The Company evaluates intangible assets and other long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets and other long-lived assets is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors including past operating results, budgets, economic projections, market trends and product development cycles that represent customer lists, distribution list and contracts. These intangibles, except in process research and development (see note 2), have finite lives and therefore are required to be amortized to expense. The Company believes that the useful life of these intangibles ranges from 5-10 years. Goodwill In accordance with ASC350, we test goodwill at the reporting unit level for impairment on an annual basis and between annual tests if events and circumstances indicate it is more likely than not that the fair value of a reporting unit is less than its carrying value. We have determined that the reporting unit level is the subsidiary level as discrete financial information is not available at a lower level and our chief operating decision maker, which is our chief executive officer and executive management team, collectively, make business decisions based on the evaluation of financial information at the entity level. Events that would indicate impairment and trigger an interim impairment assessment include, but are not limited to, current economic and market conditions, including a decline in market capitalization, a significant adverse change in legal factors, business climate or operational performance of the business, and an adverse action or assessment by a regulator. Our annual impairment test date is December 31. 11 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements The Company has examined the qualitative factors related the goodwill recorded as on our books. These factors includes the improving operations in each business unit, the improving economic business climate and the interest in the energy related investors, Therefore, we have not performed a detail evaluation of goodwill last year Income Taxes The Company accounts for income taxes whereby deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Effective January 1, 2009 the Company adopted guidance regarding accounting for uncertainty in income taxes. This guidance clarifies the accounting for income taxes by prescribing the minimum recognition threshold an income tax position is required to meet before being recognized in the financial statements and applies to all federal or state income tax positions. Each income tax position is assessed using a two step process. A determination is first made as to whether it is more likely than not that the income tax position will be sustained, based upon technical merits, upon examination by the taxing authorities. If the income tax position is expected to meet the more likely than not criteria, the benefit recorded in the financial statements equals the largest amount that is greater than 50% likely to be realized upon its ultimate settlement.As of June 30, 2013 and December 31, 2012 there were no amounts that had been accrued in respect to uncertain tax positions. None of the Company’s federal or state income tax returns is currently under examination by the Internal Revenue Service (“IRS”) or state authorities.However, fiscal years 2009 and later remain subject to examination by the IRS and respective states The Company has not recorded any taxes payable for the three and six months ended June 30, 2013, as it has net operating losses that will offset any tax liabilities. Earnings or Loss per Share The basic income (loss) per common share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding. Diluted income per common share is computed similar to basic income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. The loss or earnings for common shareholders is increased for any preferred dividends. As of June 30, 2013 and 2012, the Company had potentially dilutive shares of 211,395,746and 126,634,631 related to outstanding stock options, warrants and convertible securities that were not included in the calculation of loss per share, because their effect would have been anti-dilutive. Share-Based Compensation The Company uses the fair value method of accounting for share-based payments. Accordingly, the Company recognizes the cost of employee services received in exchange for awards of equity instruments based on the grant date fair value of those rewards.Options or share awards issued to non-employees are valued using the fair value method and expensed over the period services are provided. 12 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Segment Reporting The Company operates in a two business segments, Power Distribution and Energy Services. Power Distribution consists of the sale of emergency, standby power equipment and renewable energy solutions. Energy Services consist of the sale of maintenance and service programs, interruptible rate demand response programs, monitoring program and energy audits. New Accounting Standards and Updates Not Yet Effective The following are new accounting standards and interpretations that may be applicable in the future to the Company: In July, 2013 the FASB issued an Accounting Standards Update 2013-11, “Income Taxes (Topic 740) Presentation of an Unrecognized Tax Benefit when a Net Operating Loss Carryforward, a Similar Tax Loss or a Tax Credit Carryforward Exists.” This update will be effective for fiscal years and interim periods within those years beginning after December 15, 2013, The Company will evaluate its provision to determine its impact on our Consolidated Financial Statements, Other Accounting Standards Updates not effective until after June 30, 2013 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. NOTE 2 – INVENTORY, NET Inventory is stated at the lower of cost, determined by a first in, first out method, or market. Inventory is adjusted for estimated obsolescence and written down to net realizable value based upon estimates of future demand, technology developments and market conditions. Inventories are comprised of the following: June 30, December 31, Parts $ $ Work in process Finished Goods Obsolescence Reserve ) ) Total $ $ 13 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statement NOTE 3 - NOTES PAYABLE Notes payable consists of the following at June 30, 2013 and December 31, 2012: June 30 December 31 Short -Term Debt Convertible Notes bearing interest at 12% due on demand $ $ Convertible Note bearing interest at 12% due April 2013 - Convertible Note bearing interest at 8% due April 2013 Promissory Note bearing interest at 8% due March 9, 2014 Other loans in default $ Long-term Promissory Note bearing interest at 8% due March9, 2014 $ - $ Convertible Note bearing interest at 12% due July 1, 2014 - Promissory Note bearing interest ar 12% due July 1, 2014 - $ $ On June 30, 2012, certain note holders totaling a principal balance of $2,300,000 agreed to extend their note to July 1, 2014.in return for reducing their conversion price from $0.12 to $0.05. Since the new conversion price is higher than the current stock price there in no beneficial conversion feature to be recognized. In addition, a promissory note for $100,000 has also been extended to July 1, 2013 If the Company is successful in restructuring its Balance Sheet these notes and their accrued interest will convert into equity securities. At June 30, 2013 the Company was in default on $440,000 of convertible notes payable. These notes are accruing interest at the default rate of 12%. These note holders will be given the option to convert into an equity security; however they have not extended their notes. The other loans consist of a note for $12,000. The Company plans to pay off the $12,000 before the end of the year, NOTE 4- FACTORING AGREEMENT On June 15, 2011, the Company replaced its bank line of credit with a Factoring and Security Agreement (“Agreement”) with Harborcove Fund I, LP. (“Harborcove”). There are two agreements that provide financing separately to TES and GPI with identical terms. This agreement was extended and amended on December 10, 2012 for twelve months with cancellation after 60 days’ notice and a right of first refusal to match the term of a competing offer. The separate agreement with GPI was not extended. The amended Agreement allows the Company to sell, transfer and assign its receivables to Harborcove. In return Harborcove will loan the Company 90% of the face value of the receivable. The balance, less factoring fees and interest, are paid to the Company once the final payment is received. Harborcove has the right to reject any receivables that do not meet their credit requirement approvals. The Company pays a fee on each invoice purchased by Harborcove equal to 1.00% (as amended) of the face value of the invoice, with a minimum fee of $5.00. The Company also pays interest on the amount advanced at prime plus 4.5%. If the receivable is not paid within 90 days of the invoice date or 45 days from due date, Harborcove can chargeback the receivable to the Company, unless the debtor was credit approved and the sole reason for not paying is financial difficulty. 14 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements The security for this amended Agreement includes all the assets of the Company including the assets of TEWI, Stanza and SSI. The amounts outstanding at June 30, 2013 and December 31, 2012 were $1,126,569 and $934,930, respectively. The factoring fees for the six months ended June 30, 2013 and 2012 were $122,225 and $168,680 respectively. The interest expenses on this amended Agreement for the six months ended June 30, 2013 and 2012 were $48,140 and $52,627 respectively. The factoring fees have been reclassified as additional interest expense. NOTE 5 – ACCRUED LIABILITIES Accrued liabilities consist of the following: June 30 December 31, Accrued Compensation $ $ Accrued Interest Embedded conversion feature at fair value - Common stock warrants, at fair value Purchase obligation on stock option, at fair value Stanza payroll taxes including interest and penalties Accrued costs on completed jobs Accrued sales tax Accrued other $ $ The amount listed as purchase obligation on stock option is a stock option that permits the holder to demand payment in lieu of exercising the option. The Company has payment plans to paid past due sales taxes with various state agencies. NOTE 6 - INCOME TAXES The Company’s effective income tax rate of 0.0% differs from the federal statutory rate of 35% for the reason set forth below for the periods below: Three Months Ended Six Months Ended June 30, June 30, Income taxes at the statutory rate $ $ ) $ $ ) Utilization of NOL ) - ) - Valuation Allowance Permanent differences and other Total income tax $
